262 S.W.3d 265 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Jantell CARR, Defendant/Appellant.
No. ED 89940.
Missouri Court of Appeals, Eastern District, Division Four.
August 26, 2008.
Ellen H. Flottman, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Jantell Carr (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of possession of a controlled substance, marijuana in excess of five grams, with intent to distribute, in violation of Section 195.211.[1] After "finding Defendant was a persistent drug offender, the trial court sentenced him to a term of twelve years without the possibility of probation or parole, pursuant to Section 195.291.2. On appeal, Defendant asserts the trial court erred in overruling his motions for judgment of acquittal on the ground that the State failed to present sufficient evidence from which the jury could have found Defendant guilty beyond a reasonable doubt.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2003 Cum.Supp., unless otherwise indicated.